Citation Nr: 0433714	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  98-09 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to service connection for pelvic inflammatory 
disease.

Entitlement to service connection of residuals of gonorrhea, 
to include pelvic inflammatory disease and residuals of a 
hysterectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).  The February 1998 decision, in 
pertinent part, denied service connection for gonorrhea.  The 
veteran appealed the February 1998 decision.  In October 2000 
the Board reviewed the veteran's claim and subsequently 
recharacterized it as claims for entitlement to service 
connection for pelvic inflammatory disease and residuals of 
gonorrhea.  In the October 2000 decision, the Board remanded 
the claims for further development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on her 
behalf.

2.  The evidence does not reasonably show that pelvic 
inflammatory disease had its origins in service.

3.  The evidence does not reasonably show that the veteran 
has a currently diagnosed disorder or post service surgical 
procedures that may be attributed to residuals of gonorrhea.


CONCLUSIONS OF LAW

1.  Pelvic inflammatory disease was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  Residuals of gonorrhea, to include pelvic inflammatory 
disease and residuals of a hysterectomy, were not incurred in 
or aggravated by service.38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate her claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed her 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications, such as a letters from the RO dated in 
January 2003 and May 2004, provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate her claims, as well as an explanation of what 
evidence was to be provided by her and what evidence the VA 
would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements that must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered in February 1998, before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with the pre-
decision timing requirement of section 5103(a); § 3.159(b)(1) 
because an initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letters in January 2003 and 
May 2004 and was given an ample opportunity to respond.  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the May 2004 letter stated, "If you have any 
evidence in your possession that pertains to your claim 
please send it to us." In a September 2004 statement, the 
veteran indicated that she had no further evidence to submit 
regarding her claims.  Thus, the Board finds that in this 
case, each of the four content requirements of a VCAA notice 
has been fully satisfied, and that any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.  38 C.F.R. § 20.1102.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
but she cancelled that hearing and did not request that it be 
rescheduled.  She was afforded VA examinations, and the 
examination reports include an opinion regarding the cause of 
her disabilities.  All available relevant evidence identified 
by the veteran was obtained and considered.  The claims file 
contains her service medical records and his available post 
service medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Factual Background

Service medical records indicate that the veteran was seen in 
January 1972 with vaginal discharge, burning and a question 
of lesions on the vulva.  Examination disclosed cervical 
erosion and white-green, odorous discharge.  The impression 
was nonspecific vaginitis with gonorrhea to be ruled out.  
Gonorrhea tests were positive, and the veteran received an 
injection of Procain penicillin G.  The March 1972 separation 
examination report noted a history of cystitis.  In addition, 
at that time, the veteran's gynecological examination was 
noted to be normal.

Private treatment records reflect that the veteran gave birth 
in 1976.  Such records do not document any complications or 
complaints at that time.

December 1977 private treatment records indicated that the 
veteran was hospitalized to undergo an elective laparoscopic 
tubal sterilization.  It was reported that she had been in 
good health in the past, except for a positive history of 
gonorrhea, treated with penicillin, in 1971.  According to 
the operative report, both fallopian tubes were noted to be 
slightly wide in caliber, engorged, and with filmy adhesions 
present throughout the pelvic cavity, believed to be due to 
old pelvic inflammatory process.  The uterus was retroverted, 
but normal in size and shape.  The ovaries were normal.  The 
tubes were cut, but due to persistent bleeding, a 
salpingectomy was performed on the right side.  No comments 
were made regarding the etiology of the bleeding or 
adhesions.

October 1978 private treatment records noted that the veteran 
was hospitalized in October 1978, due to painful coitus.  It 
was documented in the history that she had a previous 
gonorrheal infection that lasted symptomatically on and off 
for several years.  On examination, there was an engorged 
uterus with an irregularity on the left side that could be 
either a large tube or a small fibroid.  The cervix appeared 
severely eroded with chronic and acute infection.  The 
admission diagnosis was chronic pelvic inflammatory disease 
with "Hughes Fitzcurtis syndrome."  A total hysterectomy 
and right oopherectomy were performed, with left tube and 
ovary left in place.  The discharge diagnoses were chronic 
pelvic inflammatory disease, and hemorrhagic cyst of the 
right ovary.  No comments regarding the etiology of the 
diagnoses were noted in the treatment records.

March 1980 private treatment records indicated that the 
veteran was hospitalized with complaints of lower abdominal 
pain, and findings of a left ovary mass.  The diagnosis was 
cystic left ovary and a left salpingo-oophorectomy was 
performed.

VA treatment notes from July 1998 to September 2002 and from 
February 2003 do not reflect complaints, findings or 
treatment related to the disorders currently at issue.

A September 2002 VA examination report reflected that the 
examiner reviewed the veteran's claims folder.  He offered a 
detailed commentary of the veteran's previous treatment.  The 
examiner stated that the veteran was "treated in 1971 
adequately for culture documented gonorrhea."  He noted that 
the veteran had a laparoscopic tubal, "which at the time 
showed some filmy adhesions, possible compatible with some 
chronic pelvic inflammatory disease."  He went on to note 
that he could not "stated for certainty that hysterectomy 
was directly a necessary result of her gonorrhea culture 
positive in 1971, but the filmy adhesions present at the 
laparoscopy certainly would indicate that she had some pelvic 
infection in the past."

A December 2002 VA examination report noted that the veteran 
was seen again, by the September 2002 VA examiner, for 
further evaluation.  The examination report reiterated the 
veteran's medical history as documented in the claims folder.  
The examiner stated that "because of the findings at the 
laparoscope, there is possibly some mild residual disease 
from her gonorrhea infection, but certainly not enough to 
cause any infertility problems and she was able to conceive 
four years after the initial infection and subsequently 
developed pain and bleeding, which may or may not [have been 
caused by] the adhesions...there is the possibility that she 
did suffer from chronic adhesions, but no acute infection was 
ever diagnosed."  He went on to indicate that "because of 
the laparotomy at the time of her sterilization, there could 
certainly have been bleeding, there certainly could have been 
adhesions formed from the procedure as well as blood in the 
pelvis at that time and that could have also resulted in 
additional adhesions, which required surgery consisting of 
her hysterectomy.  My opinion is regarding her condition and 
subsequently there is no evidence of any pelvic disease or 
any other problems resulting from her hysterectomy or 
oopherectomy in the past."

A February 2003 VA examination report addendum, which was 
completed by the same examiner who conducted the September 
2002 and December 2002 VA examinations, stated:

[The veteran] was treated satisfactorily for an episode 
of gonorrhea, which was shown up on a pelvic ultrasound 
in 1971.  In 1976, she had a normal spontaneous 
delivery and the year after delivery, she requested a 
tubal ligation, at which time she underwent a 
laparotomy to control bleeding during the tubal 
ligation.  She subsequently underwent a hysterectomy 
but there was no operative report or pathology report 
of the hysterectomy specimen.  It is my opinion that 
the gonorrhea, which she contracted in 1971 had [no 
bearing] on the necessity of having a hysterectomy or 
any other problems following that single episode for 
which she was adequately treated medically and did not 
result in infertility."

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

Service medical records reflect that the veteran was treated 
once for gonorrhea during service.  There is no record of 
further complaints after this treatment.  The March 1972 
separation examination report noted that the veteran's 
gynecological examination was normal.

Post-service private treatment records reflect gynecological 
treatment, but do not offer any comments regarding the 
etiology of the disorders for which the veteran was treated.  
Although she was diagnosed with possible pelvic inflammatory 
disease in October 1978, there is no indication in the 
clinical records that such diagnosis was attributed to the 
history of gonorrhea, which was noted in the treatment 
records.

A VA examiner examined the veteran in September and December 
2002.  He later submitted an addendum in April 2003 
clarifying his opinion.  The September 2002 VA examination 
report noted that the veteran's adhesions were "possibly 
compatible with some chronic pelvic inflammatory disease."  
The December 2002 VA examination report stated there was 
"possibly some mild residual disease from her gonorrhea 
infection."  The December 2002 report also noted the 
veteran's December 1977 "bleeding may or may not [have been 
caused by] the adhesions."  There was a "possibility that 
she did suffer from chronic adhesions."  The use of words 
such as "possibly" and "may or may not" is considered 
speculative and cannot be considered a tenable basis for 
granting service connection for either pelvic inflammatory 
disease or residuals of gonorrhea.  In that regard, the Court 
has held that such medical opinions expressed in terms of 
"may" also implies "may" or "may not" and are too speculative 
to establish a plausible claim by themselves.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Bostain v. West, 
11 Vet. App. 124, 127-28 (1998); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992)  (Medical opinions employing the phrase 
"may" or "may not" are speculative.)

Finally, the February 2003 addendum, offered by the examiner 
who had conducted the September 2002 and December 2002 VA 
examinations, noted his opinion that "the gonorrhea, which 
she contracted in 1971 had no bearing on the subsequent 
necessity of having a hysterectomy or any other problems 
following that single episode for which she was adequately 
treated medically and did not result in infertility."  The 
VA examiner had twice examined the veteran and reviewed the 
claims folder.  He has expressed the rationale for his 
opinion and indicated that the veteran's post service 
gynecological disorders cannot be attributed to a single 
instance of gonorrhea that was noted in service.  The VA 
examiner also noted in December 2002 that "there is no 
evidence of any pelvic disease or any other problems 
resulting from her hysterectomy or oopherectomy in the 
past."  Accordingly, service connection for pelvic 
inflammatory disease and residuals of gonorrhea is denied.


ORDER

Entitlement to service connection for pelvic inflammatory 
disease is denied.

Entitlement to service connection for residuals of gonorrhea, 
to include pelvic inflammatory disease and residuals of a 
hysterectomy, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



